Citation Nr: 0927379	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  07-25 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  The Veteran appeared and 
testified at a Travel Board hearing on October 22, 2008 at 
the RO in Columbia, South Carolina.

In December 2008, this matter was remanded by the Board to 
the RO in order to seek additional private treatment records 
for cortisone treatments which were revealed by the Veteran 
at his Travel Board hearing, and which were reportedly 
received by the Veteran "in 1985 or 1986" in Myrtle Beach, 
South Carolina.  Consistent with the action directed in the 
December 2008 remand, in January 2009, the RO provided the 
Veteran with a VA Form 21-4142 release and requested that he 
complete the same with the address information and treatment 
dates for any medical treatment providers who rendered 
treatment to the Veteran.  The Veteran did not provide a 
response to the RO's request.  In June 2009, the RO issued a 
Supplemental Statement of the Case to the Veteran denying his 
claim for service connection for a bilateral knee disorder.  
This matter has now returned to the Board for adjudication.


FINDING OF FACT

The Veteran's bilateral knee disorder has not been shown to 
be etiologically related to an in-service injury, illness, or 
disease.






CONCLUSION OF LAW

The Veteran's bilateral knee disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 




II.  Analysis

The Veteran's service treatment records do not reflect any 
in-service complaints of symptoms in either knee, nor do they 
reveal any in-service diagnoses of any disorder in either 
knee.  The Veteran's November 1962 enlistment examination, 
October 1963 physical examination, and June 1965 separation 
examination do not reflect any complaints of symptoms in 
either knee and reveal normal clinical findings of both lower 
extremities.

The earliest relevant post-service treatment record is a 
January 2000 x-ray report which revealed severe 
tricompartment disease of both knees, manifested by joint 
space narrowing, sclerosis, and osteophyte formation.  Normal 
alignment was observed in both knees while in the erect 
position.

In March 2000, the Veteran was treated at the VA medical 
center in Charleston, South Carolina for complaints of left 
knee pain.  At that time, the Veteran reported a longstanding 
history of bilateral knee pain which interfered with his 
quality of life and activities of daily living.  An 
examination of both knees revealed effusion, tricompartment 
crepitus, and varus alignment of five degrees.  Range of 
motion testing revealed ten to 90 degrees of flexion in the 
right knee and ten to 80 degrees of flexion in the left knee.  
The Veteran was diagnosed with osteoarthritis of the left 
knee.  No opinion was rendered, however, which etiologically 
related the Veteran's left knee osteoarthritis to an in-
service injury, illness, or disease.

The Veteran underwent a left knee arthroplasty in April 2000 
for reported longstanding left knee pain.

Private treatment records from Dr. Richard Covington reflect 
that the Veteran received treatment in August, November, and 
December of 2006 for symptoms related to his diagnosed 
arthritis.  Notes relating to the Veteran's November 2006 
treatment specifically note reported right knee pain with 
decreased range of motion.  Although the records reflect an 
ongoing diagnosis of osteoarthritis, they do not contain an 
opinion as to the etiology of the Veteran's symptoms in 
either knee.

In a January 2007 statement, the Veteran asserted that his 
April 2000 left knee arthroplasty was a result of injuries 
that he sustained to both knees during basic training.

At his October 2008 Travel Board hearing, the Veteran 
testified that in 1963, he injured his right knee and ankle 
during active duty service, while participating in basic 
training at Fort Jackson.  According to the Veteran, he was 
treated during service for his injury and was required to 
wear a cast for a period of eight to ten weeks.  Although he 
further testified that he experienced residual weakness 
following his right knee and ankle injury, he stated that did 
not experience other symptoms and that he did not receive 
further medical treatment for those injuries during service.  
With regard to his left knee, the Veteran denied any direct 
injury during service, but stated that he was advised by a 
treating physician that the cartilage in his left knee had 
worn as a result of limping on his right knee.  The Veteran 
further testified that his knees did not begin to bother him 
until "a couple years or more" after his discharge from 
service.  This onset of symptoms prompted him to seek medical 
treatment for his knees which consisted of taking pain 
medication and receiving cortisone shots in 1985 or 1986 
(approximately 20 years after his discharge from service).

Based upon the evidence in the Veteran's claims file, the 
Board finds that the Veteran is not entitled to service 
connection for a bilateral knee disorder.  The Veteran's 
service treatment records do not reflect any in-service 
complaints of knee symptoms, and in fact, do not reflect any 
treatment that was rendered for any complaints relating to 
the Veteran's knees.  At the Veteran's June 1965 separation 
examination, the Veteran did not report any prior injuries of 
either knee nor did he report any symptoms in either knee 
which were present at the time of the examination.  Post-
service x-rays, taken nearly 35 years after the Veteran's 
discharge from service, indicate severe tricompartment 
disease of both knees.  However, the evidence in the claims 
file does not reflect any competent medical opinions relating 
that diagnosis to his active duty service.

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as expressed in his 
January 2007 statement and in his October 2008 Travel Board 
hearing testimony.

Even if the Veteran's recent statement and hearing testimony 
could be read as claiming continuity of symptomatology since 
service, such history is substantially rebutted by the 
complete absence of treatment for a bilateral knee disorder, 
either in service or soon thereafter.  Moreover, the 
Veteran's own hearing testimony that his knees did not begin 
to bother him until a couple years after service, and that he 
did not seek post-service treatment until 1985 or 1986 is 
inconsistent with the Veteran's assertion that his knee 
symptoms have been continuous since service.  Finally, the 
Board notes that the Veteran's assertion that he sustained an 
in-service injury to his right knee during basic training is 
not substantiated by his service treatment records.  As 
previously noted, the Veteran's service treatment records, 
enlistment examination, periodic physical examination, and 
separation examination are all silent for any complaints of 
symptoms in either knee, nor do they reflect any diagnosis of 
a disorder in either knee.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

Moreover, the Court has consistently held that service 
connection may not be predicated upon lay assertions of 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  In the present case, the Veteran has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a bilateral knee 
disorder, and this claim must be denied.
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for a bilateral knee disorder 
in a November 2006 notification letter.  In that same letter, 
the Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, VA medical 
center treatment records, and identified private treatment 
records have been obtained.

As previously noted, in December 2008, the Board remanded 
this matter to the RO in order to contact the Veteran to 
obtain a VA Form 21-4142 release, with full address 
information, for the medical provider which provided the 
cortisone treatments in 1985 or 1986 to which the Veteran 
alluded at his October 2008 Travel Board hearing.  Once this 
information was provided by the Veteran, the RO was to make 
efforts to obtain the treatment records from all identified 
VA and private treatment providers.  Consistent with the 
Board's remand, the Veteran was provided a VA Form 21-4142 
release in January 2009.  No response was provided by the 
Veteran.  In this regard, the Board notes that it is well-
established that VA's duty to assist a claimant is not always 
a "one-way street."  A claimant seeking help cannot 
passively wait for it in those circumstances where he or she 
may or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, in light of the Veteran's lack of a 
response to VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended 
to assist the veteran in this regard.  The claim must be 
evaluated solely on the evidence currently of record.

The Board is aware that the Veteran has not received a VA 
examination to assess the nature and etiology of his 
bilateral knee disorder.  Under 38 U.S.C.A. § 5103A(d), a VA 
medical examination is to be afforded the veteran where such 
an examination "is necessary to make a decision on the 
claim."  A VA examination is "necessary" where the 
evidence, taking into consideration all information and lay 
or medical evidence:  (1) contains competent evidence that 
the veteran has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the veteran's 
active military, naval, or air service; and (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  As set forth above, the Veteran's claim is not 
supported by any competent medical evidence that establishes 
a connection between his present bilateral knee disorder and 
his active duty service.  Although the Veteran has contended 
that he sustained an in-service injury to his right knee and 
has experienced continuous bilateral knee pain since his 
active duty service, this contention is not supported by the 
evidence of record.  Under the circumstances, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the Veteran, and a VA examination is 
not "necessary."  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for a bilateral knee disorder, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


